764 F.2d 1343
John Harvey ADAMSON, Petitioner-Appellant,v.James G. RICKETTS, et al., Respondent-Appellee.
No. 84-2069.
United States Court of Appeals,Ninth Circuit.
July 3, 1985.

Timothy K. Ford, Seattle, Wash., Timothy J. Foley, Hancock, Rothert & Bunshoft, San Francisco, Cal., for petitioner-appellant.
William J. Schafer, III, Phoenix, Ariz., for respondent-appellee.
Before BROWNING, Chief Judge, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, and BRUNETTI, Circuit Judges.

ORDER

1
Upon a vote of a majority of the regular active judges of this court, it is ordered that this case be heard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn, 758 F.2d 441.